Harwell, J.
1. In tlie light of the qualifying note of the trial judge, no merit appears in the 2d ground of the amendment to the motion for a new trial.
2. Under the facts in this case and in the light of the entire charge of the court, the excerpt from the charge upon tliq subject of direct and circumstantial evidence, as complained of in the 3d special ground of the motion for new trial, even if erroneous,- was not harmful.
*82Decided November 16, 1918.
Accusation of carrying concealed weapon, etc.; from city court of Macon—Judge Guerry. May 7, 1918.
Julian F. Urquhart, for plaintiff in error.
Will Gunn, solicitor, contra.
3. Taken with its context, and the undisputed fact that the pistol in question, at the time of its discovery, was concealed in the defendant’s “grip,” the excerpt from the charge of the court complained of in the 4th special ground of the motion for a new trial was not erroneous.
4. The charge of the court upon .the admissibility of evidence obtained through illegal search and seizure was not erroneous for any of-the reasons assigned in the 5th special ground of the motion for a new trial, when the excerpt therein complained of is considered in connection with the entire charge. Smith v. State, 17 Ga. App. 693 (88 S. E. 42) ; Calhoun v. State, 17 Ga. App. 705 (88 S. E. 586).
5. No merit appears in the 6th ground of the amendment to the motion for a new trial.
6. The alleged newly discovered evidence, being wholly cumulative and impeaching in character, affords no ground for a new trial.
7. There was some evidence to authorize the verdict, and the court did not err in overruling the motion. for new trial.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.